Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The Applicant’s arguments and amendments overcome the 101 Rejection,
therefore, the Rejection(s) are moot.

Claim Rejections - 35 USC § 103
The Applicant’s arguments and amendments overcome the 103 Rejection,
therefore, the Rejection(s) is moot.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Fournier on 9/17/21.
The application has been amended as follows:
Claim 3. The control method according to claim 1, wherein the first transaction data further includes a first time stamp indicating a first date and time of transmission of the transmitted power, the received power information further includes a second time 

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 101 Rejection was withdrawn based on the step does properly integrate the abstract ideas into a practical application, the claim as a whole is eligible.  The closest prior arts of record does not recite receiving first transaction data from the first power equipment via the first network, the first transaction data including (i) transmitted power amount information indicating an amount of transmitted power transmitted by the first power equipment to the power accumulation equipment via the power line, and (ii) an electronic signature of the first user, obtaining received power information including received power amount information from the power accumulation equipment via the network, the received power amount information indicating an amount of received power received by the power accumulation equipment from the first power equipment, verifying the first transaction data by referring to the received power information, transferring the first transaction data to a plurality of second servers among the plurality of servers not including the first server when (i) the electronic signature of the first user and (ii) validity of the first transaction data are verified successfully in verifying the first transaction data, executing a first consensus algorithm with the plurality of second servers for reaching a consensus on the validity of the first transaction data, recording a 12/11/20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.H./Examiner, Art Unit 3694     


/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694